Eckert, J. Claimant seeks an award for $119.34 for one Servel Electrolux Refrigerator, No. 46604, with pressure regulator, sold February 10, 1942, to the Department of Public Health of the State of Illinois, and delivered to the Cook County Public Health Unit. The purchase was properly authorized by Edward Davis, State Purchasing Agent for the Division of Purchases and Supplies of the State of Illinois; claimant has not received payment; such non-payment is due to no fault on the part of the claimant; when the charge was incurred, there remained a sufficient unexpended balance in the appropriation from which payment could have been made. Claimant is therefore entitled to an award. Shippers Fuel Corporation vs. State, 12 C. C. R. 323. Claimant also seeks interest on $119.34 at five per cent per annum from February 10,1942. The State, however, is not liable for the payment of costs or interest, there being no statute in this State authorizing such payment. Phillips Petroleum Company vs. State, 10 C. C. R. 319; Southern Kraft Corporation vs. State, 9 C. C. R. 306. An award is therefore entered in favor of the claimant in the sum of $119.34.